Order entered November 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00716-CV

                      IN RE VICTOR ENTERPRISES, INC., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-07625-A

                                           ORDER
       Before the Court is the motion of real party in interest for rehearing en banc in this case.

The Court requests that relator file a response to the motion on or before November 24, 2014.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE